DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 Applicant’s arguments, see Remarks, filed 28 June 2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rolland et al. (US Serial No. 2016/0136889) under 35 U.S.C. 103(a).
Applicants argue, with respect to the rejection of claims 2-20 under 35 U.S.C. 103(a), that not only is such an embodiment with the first and second blocked constituents on the same molecule is not specifically taught, but also the use of a volatile blocking group, in particular, in the first blocked reactive constituent, is not taught or suggested by Rolland.  The Examiner makes note that Rolland et al. teaches the blocked or reactive blocked prepolymer is a compound of the formula A-X-A, wherein X is a hydrocarbyl group and each A is an independently selected from a blocking group (Z) may optionally have a reactive terminal group [0250].  Thus Rolland et al. renders obvious an embodiment with the first and second blocked constituents on the same molecule.
Applicants argue that here is no teaching or suggestion to use imidazole, in particular in the long list of blocking groups in paragraph [0254] of Rolland, and no direction is provide to a compound hat comprises both the volatile blocking group (B2) and the reactive blocking group (B1).  Applicants are reminded that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); See MPEP §2123.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "optionally, but preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rolland et al. (US Serial No. 2016/0136889).
Regarding claim 1; Rolland et al. teaches an three dimensional object produced by a method comprising: (a) (i) providing a carrier and an optically transparent member having a build surface, the carrier and the build surface defining a build region therebetween, or (ii) providing a carrier in a polymerizable liquid reservoir, the reservoir having a fill level, the carrier and the fill level defining a build region therebetween; (b) filling the build region with a polymerizable liquid, the polymerizable liquid comprising a mixture of: (i) a light polymerizable liquid first component, and (ii) a second solidifiable (or second reactive) component different from the first component; (c) irradiating the build region with light (through the optically transparent member when present) to form a solid polymer scaffold from the first component and advancing (e.g., advancing concurrently--that is, simultaneously, or sequentially in an alternating fashion with irradiating steps) the carrier away from the build surface to form a three-dimensional intermediate having the same shape as, or a shape to be imparted to, the three-dimensional object and containing the second solidifiable component carried in the scaffold in unsolidified or uncured form; and (d) concurrently with or subsequent to the irradiating step, solidifying and/or curing (e.g., further reacting, polymerizing, or chain extending) the second solidifiable or reactive component in the three-dimensional intermediate to form the three-dimensional object [0011].  
Rolland et al. teaches the second solidifiable component the solidifying and/or curing step (d) is carried out subsequent to the irradiating step (e.g., by heating or microwave irradiating); the solidifying and/or curing step (d) is carried out under conditions in which the solid polymer scaffold degrades and forms a constituent necessary for the polymerization of the second component (e.g., a constituent such as (1) a prepolymer, (ii) a diisocyanate or polyisocyanate, and/or (iii) a polyol and/or diol, where the second component comprises precursors to a polyurethane/polyurea resin). Such methods may involve the use of reactive or non-reactive blocking groups on or coupled to a constituent of the first component, such that the constituent participates in the first hardening or solidifying event, and when de-protected (yielding free constituent and free blocking groups or blocking agents) generates a free constituent that can participate in the second solidifying and/or curing event [0243].

    PNG
    media_image1.png
    149
    300
    media_image1.png
    Greyscale
Rolland et al. teaches the blocked or reactive blocked prepolymer is a compound of the formula A-X-A, wherein X is a hydrocarbyl group and each A is an independently selected substituent of Formula X:




Rolland et al. teaches the blocking group (Z) may optionally have a reactive terminal group [0250].  Rolland et al. teaches known blocking agents which can be substituted on or covalently coupled to (meth)acrylate or maleimide for use in the present invention include, but are not limited to, phenol type blocking agents (e.g. phenol), lactam type blocking agents (e.g. caprolactam), imidazole type blocking agents (e.g. imidazole), and oxime type blocking agents (e.g. methylethyl ketoxime) [0254].  The Examiner makes note that the instant specification discloses suitable volatile blocking agents include phenol, caprolactam, imidazole, and ketoxime groups [p7, line23-p8, line5], thus it is the Examiner’s position that the blocking agents listed above by Rolland et al. are considered “volatile blocking agents.
Rolland et al. teaches all of the above required components, however fails to explicitly disclose each in a preferred embodiment.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments.  See Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); MPEP §2123.  Rolland et al. does not specifically disclose an embodiment wherein the blocking agent is a volatile blocking group.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to prepare a three dimensional object produced by a method comprising a polymerizable component having volatile blocking groups, based on the invention of Rolland et al., and would have been motivated to do so since Rolland et al. suggests that suitable blocking agents include phenol type blocking agents (e.g. phenol), lactam type blocking agents (e.g. caprolactam), imidazole type blocking agents (e.g. imidazole), and oxime type blocking agents (e.g. methylethyl ketoxime) [0254]. 
The Examiner makes note that “produced by a method” is merely a product-by-process limitation.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)); see MPEP §2113.

Claims 2-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rolland et al. (US Serial No. 2016/0136889).
Regarding claims 2-6; Rolland et al. teaches a polymerizable liquid composition, useful for producing objects by additive manufacturing, comprising a polymerizable liquid,  the polymerizable liquid comprising a mixture of a blocked or reactive blocked prepolymer, a reactive diluent, a chain extender, and a photoinitiator [0246].  Rolland et al. teaches the reactive blocking groups include, for example, amine(meth)acrylate monomer blocking agent (second blocked reactive constituent) [0252] and blocking groups include, for example, methylethyl ketoxime (first blocked reactive constituent; volatile) [0254].  The Examiner makes note that the instant specification discloses suitable volatile blocking agents include phenol, caprolactam, imidazole, and ketoxime groups [p7, line23-p8, line5], thus it is the Examiner’s position that the blocking agents listed above by Rolland et al. are considered “volatile blocking agents.  Rolland et al. teaches the blocked or reactive blocked prepolymer comprises a polyisocyanate [0249].  Rolland et al. teaches the composition may further comprise a polyol or a polyamine (curative) ]0039, 0279].
Rolland et al. fails to teach wherein a fist blocked reactive constituent and a second blocked reactive constituent are present in the same embodiment.  It is prima facie obvious to combine two compositions (in this case compounds) each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose; the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), see MPEP §2144.06.
The Examiner makes note that the limitation “optionally wherein during heating, at least a portion of a solid polymer scaffold produced by light polymerization of said second reactive constituent degrades and forms a constituent that participates in heat polymerizing” is a future intended use limitation” is not explicitly required by the claim language.
Regarding claims 7, 8, and 10; Rolland et al. teaches the polymerizable liquid comprises from 5 or 20 or 40 percent by weight to 60 or 80 or 90 percent by weight of the blocked or reactive blocked prepolymer and from 0.1 or 0.2 percent by weight to 1, 2 or 4 percent by weight of a photoinitiator [0259-0262].
Regarding claim 9; the Examiner makes note that “wherein during heating” is a future intended use limitation, and a product by process limitation.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim; see MPEP §2111.02, 7.37.09.  The examiner notes that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) ); see MPEP §2113.  It is the Examiner’s position the that composition of Rolland et al. would necessarily possess the properties required by the claim.
	Regarding claim 11; one of ordinary skill in the art, when mixing two components, would readily envisage a 1:1 ratio (the simplest, most basic mixture of two components).
	Regarding claim 12; Rolland et al. teaches precursors to a polyurethane/polyurea resin [0243].

Claims 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rolland et al. (US Serial No. 2016/0136889).
Regarding claims 13, 15, 16, and 17; Rolland et al. teaches a prepolymer compound to be used in the polymerizable liquid [0250], is of the formula A-X-A, wherein X is a hydrocarbyl group and each A is an independently selected substituent of Formula X:

    PNG
    media_image2.png
    257
    365
    media_image2.png
    Greyscale





			

Wherein Z is independently a blocking group (e.g. imidazole) [0254] and a reactive blocking group (e.g. acrylate) [0252].
Rolland et al. teaches all of the above required components, however fails to explicitly disclose each in a preferred embodiment.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments.  See Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); MPEP §2123.  Rolland et al. fails to explicitly teach a prepolymer having both a blocking group and a reactive blocking group.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to prepare a prepolymer compound having both blocking groups and reactive blocking groups, and would have been motivated to do so since Rolland et al. suggests that the prepolymer has independently selected groups A which include blocking groups or reactive blocking groups [0250].  
Regarding claim 14; Rolland et al. teaches a suitable blocking agent includes imidazole [0254], however fails to teach pyrazole.  It is well settled that compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601(CCPA 1978) (stereoisomers prima facie obvious); see MPEP §2144.09.  At the time of filing, a person of ordinary skill in the art would understand that pyrazole and imidazole are isomers, thus would possess substantially similar properties.
Regarding claim 18; Rolland et al. teaches the composition may further comprise a polyol or a polyamine (curative) ]0039, 0279].
Regarding claim 19; Rolland et al. from 0.1 or 0.2 percent by weight to 1, 2 or 4 percent by weight of a photoinitiator [0259-0262].
Regarding claim 20; Rolland et al. teaches the blocked or reactive blocked prepolymer comprises a polyisocyanate [0249].  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].

In the alternative, claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rolland et al. (US Serial No. 2016/0136889), as applied to claim 13, and further in view of Imanaka et al. (US Serial No. 2013/0089731).
Rolland et al. teaches the basic claimed prepolymer compound, as set forth above, with respect to claim 13.
Regarding claim 14; Rolland et al. teaches suitable blocking agents to be employed in the present invention include imidazole type blocking agents (e.g. imidazole) [0254], however fails to explicitly teach pyrazole, as required by instant claim 14.  Imanaka et al. teaches a photopolymerizable compositions, suitable for forming multilayer films, which lists blocking agents for isocyanate groups, such as imidazole compounds and pyrazole compounds [0435].  Therefore, Imanaka et al. teaches that imidazole compounds and pyrazole compounds are functional equivalents for the purpose of functioning as a blocking agent for isocyanate compounds.  It is prima facie obvious to substitute art-recognized functional equivalents known for the same purpose (See MPEP § 2144.06).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M ROSWELL/           Primary Examiner, Art Unit 1767